 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     PABLO CHAVEZ,                                    Case No. 1:20-cv-00369-AWI-EPG (PC)
10
                   Plaintiff,                         AMENDED FINDINGS AND
11                                                    RECOMMENDATIONS, RECOMMENDING
           v.                                         THAT THIS CASE BE DISMISSED,
12                                                    WITHOUT PREJUDICE, BECAUSE OF
     KINGS COUNTY, et al.,                            PLAINTIFF’S FAILURE TO COMPLY WITH
13                                                    COURT ORDERS AND TO PROSECUTE
                  Defendants.                         THIS CASE
14
                                                      (ECF Nos. 32 & 35)
15
                                                      OBJECTIONS, IF ANY, DUE WITHIN
16                                                    FOURTEEN DAYS
17          Pablo Chavez (“Plaintiff”) is a former prisoner proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          On June 28, 2021, the Court issued findings and recommendations, recommending that
20   this case be dismissed, without prejudice, because of Plaintiff’s failure to comply with court
21   orders and to prosecute this case. (ECF No. 38). The Court originally stated in its analysis that
22   Plaintiff was incarcerated. (Id. at 3). However, it appears that Plaintiff is no longer
23   incarcerated. (See ECF No. 25). While it does not materially change the analysis, the Court
24   enters these amended findings and recommendations to fix this error.
25          On March 1, 2021, the Court issued an order requiring the parties to submit scheduling
26   and discovery statements within thirty days. (ECF No. 32). On March 31, 2021, Defendants
27   filed their scheduling and discovery statement. (ECF No. 34). Plaintiff did not file his
28   statement, and his deadline to do so passed. Accordingly, on April 14, 2021, the Court directed

                                                      1
 1   Plaintiff to file his statement. (ECF No. 35). Plaintiff was warned that “[f]ailure to comply
 2   with this order may result in the dismissal of this action.” (Id.).
 3           On May 3, 2021, the Court granted Plaintiff an extension of time, giving him until June
 4   9, 2021, to file his statement. (ECF No. 37, pgs. 2-3). This extended deadline has passed, and
 5   Plaintiff once again failed to file his statement.
 6           “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to
 7   comply with a court order, the Court must weigh the following factors: (1) the public’s interest
 8   in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
 9   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
10   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d
11   639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
12           “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”
13   Id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly,
14   this factor weighs in favor of dismissal.
15           As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to
16   determine whether the delay in a particular case interferes with docket management and the
17   public interest…. It is incumbent upon the Court to manage its docket without being subject to
18   routine noncompliance of litigants....” Id. Here, Plaintiff’s failure to file a scheduling
19   conference statement as required by the Court’s orders and to otherwise prosecute this action is
20   delaying the case. Specifically, the scheduling statement is an important document for the
21   Court to use in making the schedule in this case. It also includes important information for the
22   parties, such as “the location of potentially relevant documents,” and “when the parties will be
23   prepared to participate in a settlement conference.” Plaintiff’s failure to file his statement has
24   delayed this Court’s ability to issue a scheduling order for almost three months already, and
25   Plaintiff still has not filed his statement. And without being able to issue a scheduling order,
26   this case is stalled from progressing further with discovery and other case-related deadlines.
27   Therefore, the second factor weighs in favor of dismissal.
28           Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in

                                                          2
 1   and of itself to warrant dismissal.” Id. (citing Yourish, 191 F.3d at 991). However, “delay
 2   inherently increases the risk that witnesses’ memories will fade and evidence will become
 3   stale,” id. at 643, and it is Plaintiff’s failure to comply with court orders and to prosecute this
 4   case that is causing delay and preventing this case from progressing. Therefore, the third factor
 5   weighs in favor of dismissal.
 6          As for the availability of lesser sanctions, given that Plaintiff has chosen not to
 7   prosecute this action and has failed to comply with the Court’s orders, despite being warned of
 8   possible dismissal, there is little available to the Court which would constitute a satisfactory
 9   lesser sanction while protecting the Court from further unnecessary expenditure of its scarce
10   resources. Considering Plaintiff’s in forma pauperis status, it appears that monetary sanctions
11   are of little use. And given the stage of these proceedings, the preclusion of evidence or
12   witnesses is not available. Additionally, because the dismissal being considered in this case is
13   without prejudice, the Court is stopping short of using the harshest possible sanction of
14   dismissal with prejudice.
15          Finally, because public policy favors disposition on the merits, this factor weighs
16   against dismissal. Id.
17          After weighing the factors, the Court finds that dismissal without prejudice is
18   appropriate. Accordingly, the Court HEREBY RECOMMENDS that:
19               1. This case be dismissed, without prejudice, because of Plaintiff’s failure to
20                   comply with court orders and to prosecute this case; and
21               2. The Clerk of Court be directed to close this case.
22          These findings and recommendations are submitted to the United States district judge
23   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen
24   (14) days after being served with these findings and recommendations, any party may file
25   written objections with the court. Such a document should be captioned “Objections to
26   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be
27   served and filed within fourteen (14) days after service of the objections.
28   \\\

                                                       3
 1          The parties are advised that failure to file objections within the specified time may
 2   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir.
 3   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6
        Dated:     June 30, 2021                               /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     4
